DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koganei (JP 2001037578 as provided by Applicant).
Regarding claim 1, Koganei discloses a vehicle structure comprising: seats provided away from each other in a vehicle width direction (see Figure 1; the second seat is only partially shown), a support provided on a vehicle floor, and attached between the seats (22 for instance, which would at least indirectly be provided on the floor), a vehicle structural part (forming 13 for instance) provided between the seats, and an armrest (30) detachably attached to the support.  

Regarding claim 7, Koganei further discloses the vehicle structural part is a structural part to protect or store vehicle parts or a center console (it would be viewed as a console and/or serves to protect and/or store at least the armrest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganei.
Regarding claim 3, Koganei discloses the coupling portion includes a cutout and the attaching portion includes an engagement portion that engages with the cutout (i.e. a portion of 22 engages with 43b) to hold the coupling portion, but does not disclose a plurality of cutouts.  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a plurality of cutouts as claimed based on normal variation to improve fit, comfort, or convenience for various users.
Regarding claim 4, Koganei discloses a rotary shaft associated with the armrest (22 serves as such) but not in the armrest.  However, as reversal of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claims 5 and 6, Koganei further discloses each of the seats comprises a seat cushion and a seat back (see figures), and a height position of a back face upper part of the seat back, a height position of an upper surface of the support, and a height position of an upper surface of the vehicle structural part are equal (these components are viewed as equal in height or at the very least surfaces of each could be defined so as to meet this limitation), but does disclose the seat foldable to a storage position or an article storage part provided in the support.  These features are both old and well-known in the art however and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide them as claimed (i.e. article storage at the support and an upwardly folding seat cushion for instance to provide a seat storage position without changing the arrangement of the support, structural part, etc.) because this could improve comfort and convenience for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636